Exhibit 10(m)-1



EXECUTION VERSION

 

AMENDMENT NO. 1

Dated as of September 16, 2002

to

AGREEMENT FOR LEASE

Dated as of December 21, 2001

BETWEEN

LMB FUNDING, LIMITED PARTNERSHIP

as Owner

AND

LOWER MOUNT BETHEL ENERGY, LLC

as Agent



This Amendment No. 1 has been manually executed in 38 counterparts, numbered
consecutively from 1 through 38, of which this is No. __. To the extent, if any,
that this Amendment constitutes chattel paper (as such term is defined in the
Uniform Commercial Code as in effect in any jurisdiction), no security interest
in this Amendment may be created or perfected through the transfer or possession
of any counterpart other than the original executed counterpart which shall be
the counterpart identified as counterpart No. 1.

Amendment No. 1 to Agreement for Lease ("Amendment No. 1"), dated as of
September 16, 2002, between LMB FUNDING, LIMITED PARTNERSHIP, a Delaware limited
partnership ("Owner"), and LOWER MOUNT BETHEL ENERGY, LLC, a Delaware limited
liability company ("Agent"), amending the Original Agreement for Lease referred
to below.

WHEREAS, Owner and Agent have heretofore entered into an Agreement for Lease,
dated as of December 21, 2001 (the "Original Agreement for Lease") (the Original
Agreement for Lease, as amended hereby and as may hereafter be further amended,
modified, supplemented or restated from time to time, the "Agreement for
Lease"); and

WHEREAS, Owner and Agent wish to amend the Original Agreement for Lease as
hereinafter provided with the consent of the holders of the applicable
percentage of the Notes;

NOW, THEREFORE, Owner and Agent hereby agree that the Original Agreement for
Lease is amended as follows:

SECTION 1.   DEFINITIONS. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Original Agreement for Lease.

SECTION 2.   AMENDMENTS. The Original Agreement for Lease is hereby amended as
follows:

2.1   Section 1 of the Original Agreement for Lease is amended by:

(i)    adding the following new definitions (to be inserted in appropriate
alphabetical order in said subsection 1.1), which definitions read in their
entirety as follows:

"DRBC: the Delaware River Basin Commission or any successor thereto.

Drought Conditions: any drought, reduced river flow or other water-related
conditions or emergencies that are declared by the DRBC, PDEP or other
Governmental Authority pursuant to any Legal Requirement and are applicable to
the Project.

Easement Agreement: the Easement Agreement between PPL Martins Creek, LLC and
Owner, dated September 11, 2002, as the same may be amended, modified,
supplemented or restated from time to time in accordance with its terms, the
terms of the Collateral Indenture and the terms of the Leasehold Mortgage (as
defined in the Collateral Indenture).

PDEP: the Pennsylvania Department of Environmental Protection or any successor
thereto.

Water Curtailment: any curtailment or cessation of Agent's or Owner's legal
right or entitlement to use Delaware River water, in whole or in part, that is
imposed under the terms of Agent's or Owner's water-related licenses or permits
or applicable DRBC, PDEP or other Governmental Authority declarations or orders
as a result of Drought Conditions.

Water Offset Rights: any ownership, contractual or other legal right or
entitlement of Agent or Owner to store and/or release (or cause a third party to
store and/or release) water into the Delaware River for the purpose of
offsetting Agent or Owner's consumptive use of Delaware River water and reducing
or avoiding a potential Water Curtailment.



(ii)   inserting the following at the end of the definition of "Assignee":



"and for the purposes of the first and last references to "Assignee" in clause
(b) of subsection 10.4, the term "Assignee" shall mean the Majority Holders (as
defined in the Note Purchase Agreement)."

(iii)   deleting the definition of "Gas Transportation Agreement" and inserting
the following in its place:

"Gas Transportation Agreement: The Gas Transportation Agreement to be entered
into by and between PPL Interstate Energy Company and Owner and/or Agent."

(iv)   deleting the definition of "Replacement MOU Agreement" and inserting the
following in its place:

"Replacement MOU Agreement: the Water Services Agreement, dated as of September
16, 2002, entered into between PPL Martins Creek, LLC and Owner, as the same may
be amended, modified, supplemented or restated from time to time in accordance
with its terms and the terms of the Collateral Indenture, relating to the
provision of certain water services for the Project and replacing the Memorandum
of Understanding."

(v)   deleting the definition of "Project Contracts" and inserting the following
in its place:

"Project Contracts: The Siemens Turbine Contract, the Ground Lease, the Easement
Agreement, the EPC Contract, the EPC Guaranty, the Engineering Services
Agreement, the Power Transformers Contract, the Township Development Agreement,
the Operation and Maintenance Agreement, the Interconnection Agreement, the
Replacement MOU Agreement, the Reimbursement and Ownership Agreement, the Gas
Transportation Agreement and any other agreement or agreements entered into by
Agent necessary for the construction and operation of the Project (from and
after the date each such agreement becomes effective). A list of the Project
Contracts in existence on the date hereof is attached as Exhibit E hereto."

2.2   Subsection 9.21 of the Original Agreement for Lease is amended by deleting
such subsection in its entirety and inserting the following in its place:

"9.21. Replacement MOU Agreement and Easement Agreement. Agent agrees to comply
with all of the obligations of the Owner under the Replacement MOU Agreement and
the Easement Agreement; provided that, during the term of this Agreement, Agent
shall not be obligated to make any payments thereunder unless it shall have
received from Owner sufficient funds to make such payment."

2.3   Subsection 10.4 of the Original Agreement for Lease is amended by
inserting the following at the end of the last parenthetical:

"; provided that amendments, modifications, supplements, restatements, consents
or waivers which affect Sections 1.3, 2.2, 3.3, 3.4, 4.9, 5.3 or 5.4 of the
Replacement MOU Agreement may only be made to the extent they are incidental,
immaterial and not adverse to the Owner or Assignee unless the prior written
consent of the Owner and the Assignee is obtained."

2.4   A new subsection 9.22 is added to the Original Agreement for Lease as
follows:

"9.22. Acquisition of Water Offset Rights. Agent (i) acknowledges that the
Project is subject to a potential Water Curtailment as a result of Drought
Conditions and DRBC, PDEP or other Governmental Authority declarations or orders
related thereto, and (ii) agrees that Agent shall be responsible for obtaining
and maintaining Water Offset Rights on behalf of Owner for the purpose of
reducing or avoiding a potential Water Curtailment with respect to the Project;
provided that, during the term of this Agreement, Agent shall not be obligated
to make any payments in connection with the Water Offset Rights unless it shall
have received from Owner sufficient funds to make such payment. Agent further
agrees to obtain the Water Offset Rights on behalf of Owner prior to the date
upon which Mechanical Completion (as defined in the EPC Contract) has occurred
under the EPC Contract. Agent and Owner confirm, acknowledge and agree that the
Water Offset Rights are included in the definition of Collateral (as defined in
the Pledge Agreement).

2.5   A new subsection 18.13 is added to the Original Agreement for Lease as
follows:

"18.13   Rights to Electricity from Testing. Agent and Owner agree that Agent
shall have a license to generate and hold the right to all test power generated
during the start-up, testing and commissioning of the Project and the right to
transmit and sell such test power."

2.6   Exhibit E and Exhibit F of the Original Agreement for Lease are deleted in
their entirety and replaced with Exhibit A and Exhibit B to this Amendment No. 1
respectively.

SECTION 3.   MISCELLANEOUS.

3.1   This Amendment No. 1 may be executed in several counterparts, each of
which when executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same Amendment
No. 1.

3.2   THIS AMENDMENT NO. 1 SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.

3.3   Upon the effectiveness of this Amendment No. 1 (i) each reference in the
Original Agreement for Lease to "this Agreement", "hereunder", "hereof" or words
of like import referring to the Original Agreement for Lease shall mean and be a
reference to the Original Agreement for Lease as amended by this Amendment No. 1
and as may hereafter be further amended, modified, supplemented or restated from
time to time and (ii) each reference in any other related agreements to the
"Agreement for Lease", "thereunder", "thereof" or words of like import referring
to the Original Agreement for Lease, shall mean and be a reference to the
Original Agreement for Lease as amended by this Amendment No. 1 and as may
hereafter be further amended, modified, supplemented or restated from time to
time.

3.4   Except as provided herein, all provisions, terms and conditions of the
Original Agreement for Lease shall remain in full force and effect. As amended
hereby, the Original Agreement for Lease is ratified and confirmed in all
respects.

[Signature Page Follows]

--------------------------------------------------------------------------------

   IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first above written.

 

LMB FUNDING, LIMITED PARTNERSHIP

By LMB Capital, Inc.,
        its General Partner

By:____________________________________
      Name:
      Title:

         

LOWER MOUNT BETHEL ENERGY, LLC

 

By:____________________________________
      Name:
      Title:

--------------------------------------------------------------------------------



EXHIBIT A

[List of Project Contracts]

--------------------------------------------------------------------------------



EXHIBIT B

[PERMITS/PROJECT AUTHORIZATIONS]